IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                            February 20, 2008
                               No. 07-10502
                            Conference Calendar           Charles R. Fulbruge III
                                                                  Clerk

PIERRO JACKSON

                                         Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                         Respondent-Appellee


                Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 3:07-CV-223


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
     Pierro Jackson, Texas prisoner # 1152599, appeals the dismissal as
frivolous of a complaint seeking to expunge his arrest records in four state




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10502

criminal cases,1 and he moves for appointment of appellate counsel. The motion
for appointment of counsel is denied.
      The district court is directed to dismiss a complaint filed by a prisoner
against an officer or employee of a governmental entity if the complaint “is
frivolous, malicious, or fails to state a claim upon which relief may be granted.”
28 U.S.C. § 1915A(b)(1). A complaint is legally frivolous when it is based on an
indisputably meritless legal theory. Neitzke v. Williams, 490 U.S. 319, 325
(1989). The dismissal of a complaint as frivolous under § 1915A is reviewed for
abuse of discretion. Martin v. Scott, 156 F.3d 578, 580 (5th Cir. 1998).
      A federal court has no authority to issue a writ of mandamus to direct
state officials in the performance of their duties. Moye v. Clerk, DeKalb County
Superior Court, 474 F.2d 1275, 1276 (5th Cir. 1973) (mandamus directed at state
judicial officials). Neither does a federal court have authority to enjoin state
executive officials to expunge matters of public record. Cavett v. Ellis, 578 F.2d
567, 568 (5th Cir. 1978); Carter v. Hardy, 526 F.2d 314, 315-16 (5th Cir. 1976).
      AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.




      1
       Although Jackson filed his pleading on the form used for 28 U.S.C. § 2254
petitions, he does not dispute the district court’s determination that his suit
alleged a civil complaint.

                                        2